Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs 5-9 should be cross-hatched since they represent cross sectional views.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘thickness of the resin coating layer is at a maximum at a center portion in a circumferential direction of the half thrust bearing and is reduced toward circumferential ends of the half thrust bearing” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George U.S. 2015/0323006.
Re clm 1, George discloses a half thrust bearing (Fig. 1A) having a semi-annular shape, the half thrust bearing having a sliding surface (102) for receiving an axial force and a back surface opposite to the sliding surface, the half thrust bearing comprising a substrate (206, Fig. 2A) and a resin coating layer (208) coated on the substrate, a surface of the resin coating layer being the sliding surface, the resin coating layer having a thickness (TP), wherein the thickness of the resin coating layer is at maximum at a center portion (212, Fig. 2A; circumferential center of Fig. 1A) in a circumferential direction of the half thrust bearing and is reduced toward circumferential ends of the half thrust bearing (Tapers 204B are reduced toward circumferential ends in the circumferential direction).
Re clm 2, George further discloses the center portion is located at a circumferential angle of 75° to 105° (90°, Fig. 1A).
Re clm 11, George further discloses two half thrust bearings ([0003]).
Re clm 12, George further discloses the half thrust bearing for receiving an axial force of a crankshaft of an internal combustion engine ([0003]).
Re clm 13, George further discloses a bearing device comprising the half thrust bearing ([0003]).
Re clm 14, George further discloses an internal combustion engine comprising the bearing device ([0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over George U.S. 2015/0323006 as applied to claim 1 above, and further in view of Yoshimi JP 2014-070662.
George discloses all the claimed subject matter as described above.
Re clm 3, George does not disclose when the half thrust bearing is viewed along a circumferential direction, the sliding surface of the half thrust bearing has convex contour protruding at the center portion.
Yoshimi teaches a thrust bearing profile in which when the half thrust bearing is viewed along a circumferential direction, the sliding surface of the half thrust bearing has convex contour protruding at the center portion (Fig. 2) for the purpose of preventing strong local contact at both ends in the radial direction, thereby reducing damage on the bearing surface ([0006]).
Re clm 4, the improvement of Yoshimi further discloses the contour of the sliding surface is curved ([0014]).
It would have been obvious to one of ordinary skill in the art to modify the shape of the thrust bearing of George and provide when the half thrust bearing is viewed along a 
Re clm 5, Yoshimi further discloses the contour of the sliding surface is made of straight lines (flat portion can be considered to be made of multiple lines).
According to another interpretation of Yoshimi:
Re clm 5, Yoshimi discloses the contour is made of smooth arcs and thus does not disclose the contour of the sliding surface is made of straight lines.
It would have been obvious to one of ordinary skill in the art to modify the curved tapered contour and provide a linear tapered contour, since it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B).
Additionally, linear tapers are easier to machine, thus reducing the cost of manufacturing the bearing.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/            Primary Examiner, Art Unit 3656